DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending. 
Claims 1-11 have been examined.

Priority
This application is a CON of 16011378 06/18/2018ABN
16011378 is a DIV of 14846536 09/04/2015 PAT 10029012
14846536 has PRO of 62046585 09/05/2014

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  “The method of any of the claims 1” in the preamble of claim 4 is illogical.  It should be “The method of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(i)	The specification does not disclose a representative number of an antisense oligonucleotide to represent the entire genus of an antisense oligonucleotide against nerve growth factor as claimed. The specification disclosed a single antisense oligonucleotide of ”gcccgagacgcctcccga” (SEQ ID NO: 10), but the nucleic acid sequence of SEQ ID NO: 10 does not represent the entire genus of an antisense oligonucleotide against nerve growth factor as claimed.
(ii)	The specification does not establish a structure and function relationship between an antisense oligonucleotide sequence and inhibition of nerve growth factor gene expression. The specification disclosed a single antisense oligonucleotide of ”gcccgagacgcctcccga” (SEQ ID NO: 10), but failed to establish a structure of an antisense oligonucleotide other than SEQ ID NO: 10 and inhibition of nerve growth factor gene expression.
Because the specification fails to satisfy written description requirements, claims 1-10 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dinauer et al. (Journal of Controlled Release. 2004; 96: 497– 507) in view of Chancellor et al. (US 2011/0274745 A1).
Claim 1 is directed to a method of treating a subject with overactive bladder comprising administering a composition comprising protamine non-covalent attachment to an effective amount of an antisense oligonucleotide at a mass ratio 5:1 to 15:1 against nerve growth factor. 
Protamine (ug)
AS-ODN (ug)
Ratio
30
30
 1:1
60
30
 2:1
150
30
 5:1
210
30
 7:1
300
30
 10:1

 Dinauer et al. teach cellular uptake of these nanoparticles of protamine complexed with antisense oligonucleotides (AS-ODN) was significantly enhanced compared to naked oligonucleotides to inhibit gene expression (Abstract). Dinauer et al. teach complexation of AS-ODN with protamine could reduce the number of accessible binding-sites for nucleases and therefore provide protection against degradation (p503, col 1, para 1). Dinauer et al. teach protamine-(AS-ODN) complexed nanosphere improved the cellular delivery of ODN by up to 10-fold compared with 
    PNG
    media_image1.png
    253
    657
    media_image1.png
    Greyscale
free ODN (p498, col 2, para 1; p502, Table 1) below. Dinauer et al. teach the 30-300 µg protamine mixed with 30 µg reading on weight ratio of protamine to AS-ODN from 1:1 to 10:1 shown as follows (p499, 2.2. Preparation of protamine based nanoparticles).
 



Dinauer et al. do not teach administering an antisense oligonucleotide targeted to nerve growth factor to treat a subject with overactive bladder.
Chancellor et al. teach administration of antisense oligonucleotides (AS-ODN) or siRNA that interact with or bind to messenger RNA (mRNA) coding for human nerve growth factor (NGF) to stop the synthesis of NGF to treat overactive bladder (Abstract). Chancellor et al. teach ODN with the sequence 5'GCCCGAGACGCCTCCCGA3' (SEQ ID NO: 1) [0094], reading on the limitations of claims 1-2.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Dinauer’s protamine with Chancellor’s teaching of administering an antisense oligonucleotide to treat overactive bladder because (a) Chancellor et al. teach administration of an antisense oligonucleotide (5'GCCCGAGACGCCTCCCGA3') to treat overactive bladder [Abstract, 0094] and (b) Dinauer et al. teach the benefits of using protamine nanoparticles complexed with antisense oligonucleotides (AS-ODN) for delivery of AS-ODN comprising (i) enhancement of cellular uptake of AS-ODN (Abstract) and (ii) protection of AS-ODN against degradation (p503, col 1, para 1). The combination would have reasonable expectation of success because both references teach administration of an AS-ODN to inhibit gene expression.
With respect to claim 3, Chancellor et al. teach administration of antisense oligonucleotides (AS-ODN) or siRNA that interact with or bind to messenger RNA (mRNA) coding for human nerve growth factor (NGF) to stop the synthesis of NGF to treat overactive bladder (Abstract).
With respect to claims 5-6, Dinauer et al. teach the 30-300 µg protamine mixed with 30 µg reading on weight ratio of protamine to AS-ODN from 1:1 to 10:1 shown as follows (p499, 2.2. Preparation of protamine based nanoparticles).
Protamine (ug)
AS-ODN (ug)
Ratio
30
30
 1:1
60
30
 2:1
150
30
 5:1
210
30
 7:1
300
30
 10:1

 




With respect to claims 7 and 11, Chancellor et al. show the ODN at a concentration of 6 µM with the sequence 5'GCCCGAGACGCCTCCCGA3' (SEQ ID NO: 1) [0094].

2.	Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dinauer et al. in view of Chancellor et al. as applied to claims 1-3, 5-7, 11, and further in view of Lee et al. (Nucleic Acids Res. 1987 Sep 25; 15(18):7639.)
Claim 4 is drawn to a protamine protein sequence.
Dinauer et al. in view of Chancellor et al. teach a method of treating a patient with overactive bladder comprising a protamine complexed with 6 µM (AS-ODN) to the patient.
Dinauer et al. in view of Chancellor et al. do not specify a protamine protein sequence.

    PNG
    media_image2.png
    378
    884
    media_image2.png
    Greyscale
Lee et al. teach a human protamine protein sequence without molecular weight 6823 and 100% homology to the instant SEQ ID NO: 1 as follows, reading on claim 4.


One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings Dinauer et al. in view of Chancellor et al. with Lee’s human protamine because (a) Dinauer et al. in view of Chancellor et al. teach administration of a protamine-(AS-ODN) complex to treat a human patient with overactive bladder (b) Lee et al. teach a human protamine protein sequence. The combination would have reasonable expectation of success because both Dinauer et al. and Lee et al. teach protamine.
 With respect to claims 8-9, Dinauer et al. suggest the mass ratio of protamine to ODN can be optimized from 1:1 to 10:1 (p499, 2.2. Preparation of protamine based nanoparticles). MPEP2144.05 (II-A Optimization Within Prior Art Conditions or Through Routine Experimentation) states that “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dinauer et al. in view of Chancellor et al. as applied to claims 1-3, 5-7, 11, and further in view of GeneBank M57399.1 (https://www.ncbi.nlm.nih.gov/nuccore/M57399.1).
Claim 10 is drawn to a corresponding cDNA sequence of nerve growth factor.
Dinauer et al. in view of Chancellor et al. teach administration of a protamine complexed AS-ODN against nerve growth factor as applied to claims 1-3, 5-7, and 11.
Dinauer et al. in view of Chancellor et al. do not specify a sequence of nerve growth factor.
[AltContent: textbox ( [img-media_image3.png]
[img-media_image4.png])]GeneBank M57399.1 shows human nerve growth factor sequence with 100% homology to the instant SEQ ID NO: 9 as follows, reading on claim 10.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Dinauer et al. in view of Chancellor et al. with GeneBank’s nerve growth factor sequence because (a) Dinauer et al. in view of Chancellor et al. teach administration of a protamine complexed AS-ODN against nerve growth factor in a patient and (b) GeneBank M57399.1 shows human nerve growth factor sequence with 100% homology to the instant SEQ ID NO: 9. The combination would have reasonable expectation of success because Chancellor et al. and GeneBank M57399.1 teach nerve growth factor.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
25-September-2022
/ARADHANA SASAN/
Primary Examiner, Art Unit 1615